DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Response to Amendment
The claim objection to claim 22 has been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.6-7, filed May 13, 2022, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein said reshaping transfer function is based upon a function including f(L)=((c1+c2*Lm1)/(1+c3*Lm1))m2, where L is a luminance value, and c1, c2, c3,m1, m2 are parameters”. Claim 41 recites “wherein said m1, m2 are parameters are positive integer values”. After reviewing the specification of the instant application and the cited Recommendations ITU-R BT.2035, ITU-R BT.709, ITU-R BT.2020, are ITU-R BT.1886 the examiner was unable to identify/find support for the previously cited limitations in claims 21 and 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "said reshaping transfer function" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769).

Regarding claim 21 Tsukagoshi discloses a method of encoding a digital video, comprising: 
(a) an encoder receiving a high dynamic range (HDR) master and a standard dynamic range (SDR) master, wherein said HDR master is a first image essence of a video comprising HDR values in a HDR color volume, and said SDR master is a second image essence of said video comprising SDR values in a SDR color volume (Figure 2 illustrates video encoder 106 receiving HDR images and SDR images; note the HDR images are being interpreted as the first image essence of video having HDR values in RGB color space and the SDR images are being interpreted as the second image essence of video having SDR values in RGB color space);
(d) encoding said SDR values into a bitstream with said encoder (Figure 2 illustrates encoding units 106b and 106e encoding HDR and SDR values).
However, fails to explicitly disclose (b) finding a color volume transform at said encoder such that said color volume transform transforms HDR values originating from said HDR master into SDR values that are substantially similar to said SDR values that are further based upon color profile characteristics of a target SDR display properties, wherein said reshaping transfer function is based upon a function including f(L)=((c1+c2*Lm1)/(1+c3*Lm1))m2, where L is a luminance value, and c1, c2, c3,m1, m2 are parameters; (c) said encoder generating at least one metadata item that identifies said color volume transform to a decoder; and (d) encoding said SDR values generated based upon said color volume transform into a bitstream with said encoder.
In his disclosure Olivier teaches finding a color volume transform at said encoder such that said color volume transform transforms HDR values originating from said HDR master into SDR values that are substantially similar to said SDR values (Figure 2 shows HDR picture IHDR going through tone-mapping 210 and obtaining ISDR2 which is similar to the SDR signal that is also received); said encoder generating at least one metadata item that identifies said color volume transform to a decoder (Figures 2 and 3 show that information INF representative of the color mapping function is encoded by an encoder and sent as metadata in the bitstream F1 which is parsed by the decoder on Figure 3 to obtain said INF); and encoding said SDR values generated based upon said color volume transform into a bitstream with said encoder together with said at least one metadata item (Figure 2 shows encoder processing SDR values and INF).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]). However, fails to explicitly teach SDR values that are further based upon color profile characteristics of a target SDR display properties, wherein said reshaping transfer function is based upon a function including f(L)=((c1+c2*Lm1)/(1+c3*Lm1))m2, where L is a luminance value, and c1, c2, c3,m1, m2 are parameters.
In his disclosure Su teaches SDR values that are further based upon color profile characteristics of a target SDR display properties, wherein said reshaping transfer function is based upon a function including f(L)=((c1+c2*Lm1)/(1+c3*Lm1))m2, where L is a luminance value, and c1, c2, c3,m1, m2 are parameters (generating SDR signals by a colorist using a trim-pass color grading process, the term trim pass color grading process denotes adjustments of the colors, tone, contrast, and dynamics range of a video signal to match the characteristics of a target display – [0024]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Su into the teachings of Tsukagoshi because such incorporation allows for the efficient coding, transmission, and decoding of SDR data.

Regarding claim 23 Tsukagoshi discloses the method of claim 21, further comprising converting said HDR values from said HDR master into a different color space prior to performing said color volume transform (Figure 2 illustrates HDR values being converted from RGB color space to YCbCr color space).

Regarding claim 25 Tsukagoshi discloses the method of claim 21, further comprising: 
receiving said bitstream at a decoder for an HDR system (bitstream received by encoding unit 200 in Figure 21); 
decoding said bitstream into decoded SDR values with said decoder (SDR signal being output from decoder 204 in Figure 21).
However, fails to explicitly disclose receiving said at least one metadata item at a decoder; finding an inverse color volume transform at said decoder based on said at least one metadata item; and converting said decoded SDR values into decoded HDR values using said inverse color volume transform at said decoder.
In his disclosure Olivier teaches receiving said at least one metadata item at a decoder (Figure 3 shows decoder receiving and parsing F1 signal which contains metadata INF); finding an inverse color volume transform at said decoder based on said at least one metadata item; and converting said decoded SDR values into decoded HDR values using said inverse color volume transform at said decoder (HDR signal being obtained by applying an inverse-tone-mapping to decoded SDR signal in Figure 3).   
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]).

Regarding claim 41 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said m1, m2 are parameters are positive integer values.
In his disclosure Su teaches wherein said m1, m2 are parameters are positive integer values (generating SDR signals by a colorist using a trim-pass color grading process, the term trim pass color grading process denotes adjustments of the colors, tone, contrast, and dynamics range of a video signal to match the characteristics of a target display – [0024]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Su into the teachings of Tsukagoshi because such incorporation allows for the efficient coding, transmission, and decoding of SDR data.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of Atkins (US Patent No. 9,961,237).

Regarding claim 22 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose receiving said target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR display uses to convert decoded SDR values for display on a screen for use in the conversion of HDR values originating from said HDR master into the generated SDR values that are substantially similar to said SDR values; converting the HDR values originating from said HDR master into the generated SDR values using said color volume transform at said encoder.
In his disclosure Olivier teaches converting the HDR values originating from said HDR master into the generated SDR values using said color volume transform at said encoder (Figure 2 shows HDR signal being converted into an SDR signal via tone mapping 210).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]).
However, fails to explicitly disclose receiving target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR display uses to convert decoded SDR values for display on a screen for use in the conversion of HDR values originating from said HDR master into the generated SDR values that are substantially similar to said SDR values.
In his disclosure Atkins teaches receiving target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR display uses to convert decoded SDR values for display on a screen for use in the conversion of HDR values originating from said HDR master into the generated SDR values that are substantially similar to said SDR values (target display setting – col.2 lines 61-65; target metadata which may describe the target display characteristics – col.4, lines 2-4).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Atkins into the teachings of Tsukagoshi because such incorporation allows for reduced computational complexity while improving overall image quality (col.3, 21-23).

Claims 24, 28-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view LeLeannec et al. (US 2018/0352257).
Regarding claim 24 Tsukagoshi discloses the method of claim 21, wherein said HDR values from said HDR master are HDR RGB values (Figure 2 shows the HDR values are HDR RGB values).
However, fails to explicitly disclose said encoder converts said HDR RGB values into HDR YCbCr values, said encoder converts said HDR YCbCr values into SDR YCbCr values using said color volume transform, and said encoder encodes said SDR YCbCr values into said bitstream.
In his disclosure LeLeannec teaches said encoder converts said HDR RGB values into HDR YCbCr values, said encoder converts said HDR YCbCr values into SDR YCbCr values using said color volume transform, and said encoder encodes said SDR YCbCr values into said bitstream (Figure 2 shows encoder 101 converting Ec signal into a luminance/chrominance signal and then converting said luminance/chrominance signal into a luminance/chrominance SDR signal using the GM mapping 12, said SDR signal is encoded by encoder 13; Ec signal is an RGB signal – [0104]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Regarding claim 28 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said encoder finds said color volume transform by finding a scaling factor that leads to a minimum distance between a luma value generated from said HDR values scaled by said scaling factor, and an SDR luma value generated by said color volume transform.
In his disclosure LeLeannec teaches said encoder finds said color volume transform by finding a scaling factor that leads to a minimum distance between a luma value generated from said HDR values scaled by said scaling factor, and an SDR luma value generated by said color volume transform (mapping function in which luminance component is scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Regarding claim 29 Tsukagoshi discloses the method of claim 28. However, fails to explicitly disclose wherein said encoder generates SDR chroma components from said HDR values scaled by said scaling factor after said scaling factor has been found.
In his disclosure LeLeannec teaches said encoder generates SDR chroma components from said HDR values scaled by said scaling factor after said scaling factor has been found (mapping function in which chrominance components are scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Regarding claim 33 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume.
In his disclosure LeLeannec teaches at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume (mapping function in which luminance and chrominance components are scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Claims 26, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of Guo et al. (US 2015/0245044).

Regarding claim 26 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose said encoder finds said color volume transform by finding an operation that minimizes a distance between said SDR values and SDR values produced by the operation once they are converted for display at an SDR display.
In his disclosure Guo teaches said encoder finds said color volume transform by finding an operation that minimizes a distance between said SDR values and SDR values produced by the operation once they are converted for display at an SDR display (tone mapping technique based on distance – [0736]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 32 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function.
In his disclosure Guo teaches said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function (tone mapping that uses parametrized data – [0010, 0029, 0030-0033, 0064]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.
Regarding claim 34 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 35 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of LeLeannec et al. (US 2018/0352257) further in view of Guo et al. (US 2015/0245044).

Regarding claim 27 Tsukagoshi teaches the method of claim 21. However, fails to explicitly disclose wherein said encoder finds said color volume transform by finding display HDR values by performing a color space conversion on the HDR values originating from said HDR master; linearly scaling said display HDR values by a scaling factor; and finding an operation that minimizes a distance between the scaled display HDR values and SDR values produced by the operation once they are converted for display at an SDR display.
In his disclosure LeLeannec teaches said encoder finds said color volume transform by finding display HDR values by performing a color space conversion on the HDR values originating from said HDR master (color space conversion on HDR at module 11 in Figure 2); linearly scaling said display HDR values by a scaling factor (scaling the color converted HDR values – [0122, 0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]). 
However, fails to explicitly disclose finding an operation that minimizes a distance between the scaled display HDR values and SDR values produced by the operation once they are converted for display at an SDR display.
In his disclosure Guo teaches finding an operation that minimizes a distance between the scaled display HDR values and SDR values produced by the operation once they are converted for display at an SDR display (tone mapping technique based on distance – [0736]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of LeLeannec et al. (US 2018/0352257) further in view of Dai et al. (US 2016/0360212).

Regarding claim 30 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said encoder performs a power function on said HDR values prior to performing said color volume transform, and said encoder finds said color volume transform by finding a scaling factor based on a ratio of an SDR luma component generated by said color volume transform against an HDR luma component derived from said HDR values taken to the inverse of the power used in said power function.
In his disclosure LeLeannec teaches said encoder finds said color volume transform by finding a scaling factor based on a ratio of an SDR luma component generated by said color volume transform against an HDR luma component derived from said HDR values (scaling the color converted HDR values – [0122, 0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).
However, fails to explicitly disclose said encoder performs a power function on said HDR values prior to performing said color volume transform and HDR values taken to the inverse of the power used in said power function.
In his disclosure Dai teaches said encoder performs a power function on said HDR values prior to performing said color volume transform and HDR values taken to the inverse of the power used in said power function (tone mapping module applying a power function – [0081]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Dai into the teachings of Tsukagoshi because such incorporation allows the process to maintain artistic intent or details.

Regarding claim 31 Tsukagoshi teaches the method of claim 30. However, fails to explicitly disclose wherein said encoder generates SDR chroma components by multiplying HDR chroma components by the ratio of the SDR luma component to the HDR luma component.
In his disclosure LeLeannec teaches said encoder generates SDR chroma components by multiplying HDR chroma components by the ratio of the SDR luma component to the HDR luma component (scaling the color converted HDR/SDR values – [0122, 0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of Oh et al. (US 2017/0171576).

Regarding claim 36 Tsukagoshi discloses the method of claim 21, further comprising: 
receiving said bitstream at a decoder for a system (bitstream received by encoding unit 200 in Figure 21); 
decoding said bitstream into decoded HDR values with said decoder (HDR signal being output from decoder 204 in Figure 21). 
However, fails to explicitly disclose receiving said at least one metadata item at a decoder for an SDR system; identifying said color volume transform at said decoder based on said at least one metadata item; and converting said decoded HDR values into decoded SDR values using said color volume transform at said decoder.
In his disclosure Olivier teaches receiving said at least one metadata item at a decoder (Figure 3 shows decoder receiving and parsing F1 signal which contains metadata INF); identifying said color volume transform at said decoder based on said at least one metadata item (identifying tone mapping at 350 in Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]). 
However, fails to explicitly disclose a decoder for an SDR system; and converting said decoded HDR values into decoded SDR values using said color volume transform at said decoder.
In his disclosure, Oh teaches a decoder for an SDR system (SDR decoder, SDR display – [0457]); and converting said decoded HDR values into decoded SDR values using said color volume transform at said decoder (transition video data from HDR to SDR – [0457]; delivering HDR to an SDR display through an HDR-SDR conversion – [0502]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Oh into the teachings of Tsukagoshi because such incorporation can effectively support future broadcast services in an environment supporting future hybrid broadcasting using terrestrial broadcast networks and the Internet (par. [0005]).

Claims 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of Oh et al. (US 2017/0171576) further in view of Guo et al. (US 2015/0245044).

Regarding claim 37 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function.
In his disclosure Guo teaches said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function (tone mapping that uses parametrized data – [0010, 0029, 0030-0033, 0064]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 39 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 40 Tsukagoshi teaches the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2018/0262769) further in view of Oh et al. (US 2017/0171576) further in view of LeLeannec et al. (US 2018/0352257).

Regarding claim 38 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume.
In his disclosure LeLeannec teaches at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume (mapping function in which luminance and chrominance components are scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482